Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Claim Objections
Claims 14-16 are objected to because of the following informality: 
	Re claims 14-16, they should depend on claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al (US 20180020368, “Tapia”) in view of Timus et al (US 20130310052, “Timus”).

Re claims 1, 9 and 17, Tapia discloses a second base station (figure 1, element 104(2)) implicitly comprising a memory and a processor. Tapia discloses a first base station (figure 1, element 120) establishing wireless connection with the second base station based on an available wired bandwidth of a wired backhaul link (figure 1, element 116) between the second base station and a core network (figure 1, element 106) (paragraph [0024]), but fails to explicitly disclose receiving an access request message, the access request message carrying identity information and returning a response message to the first base station, the response message being configured to indicate whether the access of the first base station is allowed. However, Timus discloses the network entity located in the requesting eNB 102 that is to perform backhaul selection for a first radio base station (figure 1, element 102) sending a request carrying identity information (implicitly disclosed to receive a response message) to another radio base station (figure 1m element 101) (paragraph [0042]) and receiving a response including information on a total available capacity that the second base station can or is willing to offer for backhauling of the first base station (paragraph [0043]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tapia with Timus for the benefit of establishing reliable connection based on available capacity on the backhaul between the second base station and core network.
	Re claims 5, 13 and 18, Tapia discloses a first base station (figure 1, element 120) comprising a memory (figure 2, element 212) and a processor (figure 2, element 208) for establishing a wireless connection with the second base station (figure 1, element 104(2)) with a wired backhaul capability (figure 2, element 116), the wireless connection .
		
Claims 2, 4, 7, 8, 10, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia in view of Timus and further in view of other embodiments of Tapia.
	Re claims 2 and 10, Tapia discloses all of the limitations of the base claim, but fails to disclose determining that the access of the first base station is allowed responsive to the available wired bandwidth being greater than a preset threshold or determining that the access of the first base station is rejected responsive to the available wired bandwidth being less than or equal to the preset threshold. However, other embodiments of Tapia disclose allowing or rejecting the access of the first base station based on the available 
	Re claims 4 and 12, the modified system of Tapia discloses a second base station determining the wired bandwidth for serving UE based on at least one of a number of UEs that have accessed the second base station or a number of UEs that are to access the second base station (paragraph [0024], lines 6-15), but fails to disclose the preset threshold is a dynamically changing value determined based on a wired bandwidth for serving UE. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Tapia so that preset threshold would be dynamically adjusted based on a number of serving/served UE. The motivation is for the benefit of providing reliable data communication and efficient utilization of network resources.
	Re claims 7 and 15, Tapia discloses establishing the wireless connection with the second base station (paragraph [0074], lines 1-4), but fails to disclose sending a broadcast message, for UE with an access requirement to access the first base station. However, other embodiments of Tapia disclose sending a broadcast message, for user equipment (UE) with an access requirement to access the first base station (paragraph [0074], lines 7-16). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of 
	Re claims 8 and 16, the modified system of Tapia discloses receiving response message indicating that access is rejected (paragraph [0024], lines 6-15), but fails to continuously searching for another base station with the wired backhaul capability. However, Tapia discloses macrocells (figure 1, elements 104(1)-104(N) with backhaul connection to a core network. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Tapia so that handling voice and data traffic between user devices and the core network would be served without interruption of service by utilizing another macrocell (paragraph [0017]).

Claims 3, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia in view of Timus and further in view of Roberts et al (US 20170223576, “Roberts”).
	Re claims 3, 6, 11 and 14, Tapia discloses all of the limitations of the base claim, but fails to disclose the access request message carries a minimum backhaul bandwidth and determining that the access of the first base station is allowed or rejected responsive to the available wired bandwidth being greater than the minimum backhaul bandwidth or responsive to the available wired bandwidth being less than or equal to the minimum backhaul bandwidth. However, Roberts discloses sending access request message including requested backhaul bandwidth (figure 3, step 304) and determining that the access of the first base station is allowed or rejected responsive to the available wired 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2467